DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the indication of allowance of the claims is the inclusion, in an electronic corrosion protection device for use in an automobile, of the limitations wherein a single housing encloses a physical interface and an electronic corrosion protection module, wherein the physical interface is designed to connect as claimed to a diagnostic port and the electronic corrosion protection module comprises corrosion protection circuit capable of generating and outputting an electronic corrosion protection single to a CHASSIS connection, which is connected to the vehicle chassis through the chassis ground connection of the diagnostic port.  
Richardson (US 2009/0166219) teaches corrosion protection in an automobile; however, fails to teach a single housing enclosing the components as claimed, or connection to the diagnostic port as claimed.
Camp (US 5,407,549) also teaches corrosion protection in an automobile; however, fails to teach a single housing enclosing the components as claimed, or connection to the diagnostic port as claimed.

Fifelski (US 2009/0203247) teaches the use of quick connections to an existing diagnostics port; however, fails to teach that this is specifically used for corrosion protection and thus is unable to render obvious a configuration of enclosing the corrosion components as claimed in a single housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794